            Case 2:21-cv-00696-TLN-KJN Document 50 Filed 09/09/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   GOVERNMENT APP SOLUTIONS, INC.,                    CASE NO. 2:21-CV-00696-TLN-KJN

11                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        DEADLINE TO RESPOND TO COMPLAINT
12                          v.

13   FEDERAL BUREAU OF INVESTIGATION,                   JUDGE:         Hon. Troy L. Nunley
     et al.,
14
                                 Defendants.
15

16

17          Plaintiff Government App Solutions, Inc., and defendants the United States of America, sued

18 herein as the Federal Bureau of Investigation and the United States Attorney’s Office for the Eastern

19 District of California; Michael Anderson; Amy S. Hitchcock; Rebekah Bills; and Rachael LaChapelle

20 (together, the “Federal Defendants”) jointly stipulate and respectfully request that the Court continue the

21 deadline for the Federal Defendants to respond to the First Amended Complaint (“FAC”) (ECF 6) by

22 one week, to September 20, 2021. Good cause for the requested extension exists for the following

23 reasons.

24          The deadline for the Federal Defendants to respond to the complaint currently is September 13,

25 2021. See ECF 21 at 3. Counsel for plaintiff and counsel for the Federal Defendants have been meeting

26 and conferring with the goal of narrowing the issues that must be resolved by the Court through a

27 motion to dismiss the claims against the Federal Defendants. As part of the meet and confer process,

28 counsel for plaintiff requires one additional week to conduct legal research. Accordingly, the parties

      STIPULATION AND ORDER TO CONTINUE                  1
      DEADLINE TO RESPOND TO COMPLAINT
            Case 2:21-cv-00696-TLN-KJN Document 50 Filed 09/09/21 Page 2 of 2

 1 jointly stipulate and request that the Court extend the deadline for the Federal Defendants to respond to

 2 the FAC by one week, to September 20, 2021, so the parties may conclude the meet and confer process.

 3                                                        Respectfully submitted,

 4 Dated: September 8, 2021                                  PHILLIP A. TALBERT
                                                             Acting United States Attorney
 5

 6                                                   By: /s/ Philip A. Scarborough
                                                         PHILIP A. SCARBOROUGH
 7                                                       Assistant United States Attorney
 8                                                           Attorneys for defendants the United States,
                                                             Rebekah Bills, Rachel LaChapelle, Michael
 9                                                           Anderson, and Amy S. Hitchcock
10 Dated: September 8, 2021                                  CYRUS ZAL, A PROFESSIONAL
                                                             CORPORATION
11

12                                                   By: /s/ Cyrus Zal
                                                         CYRUS ZAL
13
                                                             Attorney for plaintiff Government App
14                                                           Solutions, Inc.
15

16
                                                     ORDER
17
            Good cause appearing, the stipulation of plaintiff Government App Solutions, Inc., and
18
     defendants Rebekah Bills, Rachael LaChapelle, Michael Anderson, Amy S. Hitchcock, and the United
19
     States, sued herein as the Federal Bureau of Investigation and the United States Attorney’s Office for the
20
     Eastern District of California (together, the “Federal Defendants”), is hereby APPROVED. The
21
     deadline for the Federal Defendants to respond to the First Amended Complaint (ECF 6) is continued to
22
     September 20, 2021.
23
            IT IS SO ORDERED.
24

25
     Dated: September 9, 2021
26                                                                   Troy L. Nunley
                                                                     United States District Judge
27

28

      STIPULATION AND ORDER TO CONTINUE                  2
      DEADLINE TO RESPOND TO COMPLAINT
